DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 18, 2022. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 depends from itself. The claim is improper and it is not clearly understood what is required of the claim. For purposes of examination, the Examiner assumes claim 6 depends from claim 5 in order to provide proper antecedent basis for claim terminology. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etten (US 2,824,608).
Regarding claim 1, Etten discloses a covering for an architectural structure, said covering comprising: 
a headrail assembly (21); 
a bottom rail assembly (25) supported relative to said headrail assembly (21) via one or more lift cords (35, 36), said bottom rail assembly comprising:  
5a bottom rail (26) including a top wall (27) extending along a top side of said bottom rail (26), said bottom rail (26) further including opposed first and second sidewalls (28, 29) extending from said top wall along respective first and second sides of said bottom rail towards a bottom side of said bottom rail (Fig 4); 
a lift system (formed by 39, 42, 45, 47, 51) positioned within an interior of said bottom rail (26) and operable to 10raise and lower said bottom rail assembly (25) relative to said head rail assembly (21) by adjusting an effective length of said one or more lift cords (35, 36) extending between said headrail and bottom rail assemblies, said lift system including at least one system component mounted to said top wall of said bottom rail (Fig 4); and 
a user actuatable component (51) positioned relative to one of said first sidewall (29) 15or said second sidewall (28) along an exterior of said bottom rail, said user 
Regarding claim 2, Etten discloses said bottom rail defines an open bottom end (open between 29 and 28) between said first and second sidewalls along said bottom side of said bottom rail (Fig 4); and said bottom rail assembly further comprises a separate cover (30) extending along said 5bottom side of said bottom rail (Fig 4).  
Regarding claim 3, Etten discloses said bottom rail includes opposed first and second retention flanges extending inwardly from said first and second sidewalls (retention walls at the bottom of the sidewalls receiving ends of cover 30), respectively, along said bottom side of said bottom rail; and said cover (30) defines first and second retention walls (32, 31) configured to snap into position relative to said first and second retention flanges, respectively, as said cover is pressed against said bottom rail (Fig 4).   
Regarding claim 4, Etten discloses said at least one system component comprises a brake (45, 49) configured to selectively engage a lift rod (39) of said lift system, and a lift station (37 or 38) rotatably coupled to said lift rod; and said user actuatable component (51) comprises a button (51) configured to actuate said brake 5between a locked position, at which said brake engages said lift rod to prevent rotation of said lift rod within said bottom rail, and an unlocked position, at which said brake disengages said lift rod to allow said lift rod to rotationally drive said lift station (col 3, lines 41-50).  
Regarding claim 17, Etten discloses a covering for an architectural structure, said covering comprising: 
a headrail assembly (21); 
a bottom rail assembly (25) supported relative to said headrail assembly via one or more lift cords (35, 36), said bottom rail assembly comprising:  
5a bottom rail (26) including a first wall (29) and a second wall (28), said bottom rail further including first and second rail retention elements (Fig 4 show elements at the 
a separate cover (30) configured to be coupled to the bottom rail such that said bottom rail and said cover at least partially define an interior volume of said bottom 38HUD-159rail assembly (Fig 4), said cover (30) including first and second cover retention members (32, 31) configured to be snapped into position relative to said first and second rail retention elements, respectively, of said bottom rail to secure said cover to said bottom rail (Fig 4); and 
a lift system (51, 45) comprising least one system component mounted to one of said 15bottom rail or said cover such that said at least one system component is supported within said interior volume of said bottom rail assembly by said one of said bottom rail or said cover.  
Regarding claim 18, Etten discloses said first and second walls comprise first and second sidewalls (29, 28) of said bottom rail; said first sidewall extends along a front side of said bottom rail between opposed top and bottom sides of said bottom rail and said second sidewall extends along a rear side of 5said bottom rail between said opposed top and bottom sides (Fig 4); and said bottom rail further comprises a third wall (27) extending between said first and second sidewalls along one of said top side (Fig 4) or said bottom side of said bottom rail.  
Regarding claim 19, Etten discloses said third wall (27) comprises a top wall of said bottom rail extending along said top side of said bottom rail between said first and second sidewalls (29, 28); and said at least one system component (51) is mounted to said top wall of said bottom rail 5such that said at least one system component is supported within said interior volume of said bottom rail assembly between said first and second sidewalls of said bottom rail by said top wall.  
Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciuca et al. (US 7,096,917), hereinafter referred to as Ciuca. 
Regarding claim 1, Ciuca discloses. A covering for an architectural structure, said covering comprising: 
a headrail assembly (404) ; 
a bottom rail assembly (406) supported relative to said headrail assembly via one or more lift cords, said bottom rail assembly comprising:  
5a bottom rail (406) including a top wall (460) extending along a top side of said bottom rail (Fig 28), said bottom rail further including opposed first and second sidewalls extending from said top wall along respective first and second sides of said bottom rail towards a bottom side of said bottom rail; 
a lift system (505) positioned within an interior of said bottom rail and operable to 10raise and lower said bottom rail assembly relative to said head rail assembly by adjusting an effective length of said one or more lift cords extending between said headrail and bottom rail assemblies, said lift system including at least one system component mounted to said top wall of said bottom rail (Fig 28); and 
a user actuatable component (610) positioned relative to one of said first sidewall 15or said second sidewall along an exterior of said bottom rail, said user actuatable component configured to be actuated to control an operation of said lift system.  
Regarding claim 2, Ciuca discloses said bottom rail defines an open bottom end (Fig 28) between said first and second sidewalls along said bottom side of said bottom rail; and said bottom rail assembly further comprises a separate cover (465) extending along said 5bottom side of said bottom rail (Fig 23, 28).  
Regarding claim 3, Ciuca discloses wherein: said bottom rail includes opposed first and second retention flanges (bottom of side walls) extending inwardly from said first and second sidewalls, respectively, along said bottom side of said bottom rail; and said cover (465) defines first and second retention walls configured to snap into position relative to said first and second retention flanges, respectively, as said cover is pressed against said bottom rail (Fig 23).  
Regarding claim 5, Ciuca discloses said at least one component comprises a lift station of said lift system (500 or 308); said lift station comprises at least one mounting element (Fig 23 or 18); said top wall (460) of said bottom rail (406) defines at least one mounting aperture through 5which said at least one mounting element is configured to be inserted to couple said lift station to said top wall of said bottom rail; and at least one of said at least one mounting element or said at least one mounting aperture is configured such that said lift station is only installable relative to said top wall of said bottom rail in a single orientation (lift station mounted in a specific orientation to the top wall).  
Claims 1, 4-6, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson et al. (US 10,954,716).
Regarding claim 1, Anderson discloses a covering for an architectural structure, said covering comprising: 
a headrail assembly (22) (Fig 1) ; 
a bottom rail assembly (24) supported relative to said headrail assembly via one or more lift cords (42, 44), said bottom rail assembly comprising:  
5a bottom rail (24) including a top wall (70) extending along a top side of said bottom rail (Fig 10), said bottom rail further including opposed first and second sidewalls (80, 82) extending from said top wall along respective first and second sides of said bottom rail towards a bottom side of said bottom rail; 
a lift system (lift stations) positioned within an interior of said bottom rail and operable to 10raise and lower said bottom rail assembly relative to said head rail assembly by adjusting an effective length of said one or more lift cords extending between said headrail and bottom rail assemblies, said lift system including at least one system component mounted to said top wall of said bottom rail (Fig 10, 12); and 

Regarding claim 4, Anderson discloses said at least one system component comprises a brake (60) configured to selectively engage a lift rod (56) of said lift system, and a lift station rotatably coupled to said lift rod; and said user actuatable component (62) comprises a button (62) configured to actuate said brake 5between a locked position, at which said brake engages said lift rod to prevent rotation of said lift rod within said bottom rail, and an unlocked position, at which said brake disengages said lift rod to allow said lift rod to rotationally drive said lift station.  
Regarding claim 5, Anderson discloses said at least one component comprises a lift station of said lift system; said lift station comprises at least one mounting element; said top wall of said bottom rail defines at least one mounting aperture through 5which said at least one mounting element is configured to be inserted to couple said lift station to said top wall of said bottom rail (Fig 10-12); and at least one of said at least one mounting element or said at least one mounting aperture is configured such that said lift station is only installable relative to said top wall of said bottom rail in a single orientation (Fig 12).  
Regarding claim 6, Anderson discloses said at least one mounting element comprises a first mounting element (160) and a second mounting element (162); said at least one mounting aperture comprises a first mounting aperture (72) and a second 5mounting aperture (74); said first mounting element is configured such that said first mounting element can only be inserted through one of said first mounting aperture or said second mounting aperture when installing said lift station relative to said top wall of said bottom rail.  
Regarding claim 17, Anderson discloses a covering for an architectural structure, said covering comprising:
a headrail assembly (22) (Fig 1) ; 

5a bottom rail (Fig 10) including a first wall and a second wall, said bottom rail further including first and second rail retention elements provided in operative association with said first and second walls, respectively; 
a separate cover (70) configured to be coupled to the bottom rail such that said bottom rail and said cover at least partially define an interior volume of said bottom 38HUD-159rail assembly, said cover including first and second cover retention members (72) configured to be snapped into position relative to said first and second rail retention elements (Fig 13), respectively, of said bottom rail to secure said cover to said bottom rail; and 
a lift system (lift station) comprising least one system component mounted to one of said 15bottom rail or said cover such that said at least one system component is supported within said interior volume of said bottom rail assembly by said one of said bottom rail or said cover.  
Regarding claim 18, wherein said first and second walls comprise first and second sidewalls of said bottom rail; said first sidewall extends along a front side of said bottom rail between opposed top and bottom sides of said bottom rail and said second sidewall extends along a rear side of 5said bottom rail between said opposed top and bottom sides; and said bottom rail further comprises a third wall (bottom wall, Fig 10) extending between said first and second sidewalls along one of said top side or said bottom side of said bottom rail.  
Regarding claim 20, said third wall comprises a bottom wall of said bottom rail extending along said bottom side of said bottom rail between said first and second sidewalls; and said at least one system component is mounted to said cover (70) such that said at least 5one system component is supported within said interior volume of said bottom rail assembly between said first and second sidewalls of said bottom rail by said cover.
Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2008/0087387).
5 Regarding claim 17, Chen discloses. A covering for an architectural structure, said covering comprising: 
a headrail assembly (Fig 7) ; 
a bottom rail assembly (10) supported relative to said headrail assembly via one or more lift cords (Figs 2-7), said bottom rail assembly comprising:  
5a bottom rail (14) including a first wall and a second wall (walls protruding upwards), said bottom rail further including first and second rail retention elements provided in operative association with said first and second walls (ledges of walls that engage 24), respectively; 
a separate cover (12) configured to be coupled to the bottom rail such that said bottom rail and said cover at least partially define an interior volume of said bottom 38HUD-159rail assembly (Figs 2-7), said cover including first and second cover retention members (24) configured to be snapped into position relative to said first and second rail retention elements, respectively, of said bottom rail to secure said cover to said bottom rail; and 
a lift system (16) comprising least one system component mounted to one of said 15bottom rail or said cover (mounted to cover 12) such that said at least one system component is supported within said interior volume of said bottom rail assembly by said one of said bottom rail or said cover.  
Regarding 18, Chen discloses said first and second walls comprise first and second sidewalls of said bottom rail (vertical walls extending from 14; Figs 2-7); said first sidewall extends along a front side of said bottom rail between opposed top and bottom sides of said bottom rail and said second sidewall extends along a rear side of 5said bottom rail between said opposed top and bottom sides; and said bottom rail further comprises a third wall (bottom wall of 
Regarding claim 20, Chen discloses said third wall (bottom wall of 14) comprises a bottom wall of said bottom rail extending along said bottom side of said bottom rail between said first and second sidewalls (Figs 2-7); and said at least one system component is mounted to said cover (12) such that said at least 5one system component is supported within said interior volume of said bottom rail assembly between said first and second sidewalls of said bottom rail by said cover.
Regarding claim 19, according to a second interpretation of Chen, the bottom rail assembly comprises a bottom rail (12) which comprises first and second walls (protruding downwardly from 12) and a cover (14) have retention members (elements engaging 24),  and the bottom rail comprises a third wall (top wall of 12) and the third wall comprises a top wall of said bottom rail extending along said top side of said bottom rail between said first and second sidewalls; and said at least one system component (16) is mounted to said top wall of said bottom rail 5such that said at least one system component is supported within said interior volume of said bottom rail assembly between said first and second sidewalls of said bottom rail by said top wall.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, but not limited to: Hsu et al. (US 10,138,674), Gilmer (US 2016/0356083), Anderson (US 9,482,048), Anderson (US 9,422,766), Hsu (US 2008/0093033), Ciuca (US 7,096,917) each of which disclose a covering with a headrail, bottomrail, lifting system and user actuated component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634